TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00565-CV

Jack Wesley Moncrief, Appellant

v.

Betty Moncrief, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. FM5-05032, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Jack Wesley Moncrief has informed this Court that he no longer wishes
to pursue his appeal and has filed an unopposed motion to dismiss.  Appellant's counsel states that
he has conferred with counsel for appellee Betty Moncrief, who does not oppose this motion.  We
grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).


					__________________________________________
					Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   January 11, 2013